UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-1626



SAMSON BIZUWORK DEMISSE,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-877-334)


Submitted:   March 11, 2005                 Decided:   April 5, 2005


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel N. Omwenga, Washington, D.C., for Petitioner.      Peter D.
Keisler, Assistant Attorney General, Allen W. Hausman, Senior
Litigation Counsel, Jennifer J. Keeney, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Samson   Bizuwork    Demisse,     a    native     and   citizen     of

Ethiopia,   petitions   for     review   of   an   order     of   the   Board   of

Immigration   Appeals   affirming    without       opinion    the   immigration

judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture.                   The

immigration judge ruled that Demisse was not a credible witness and

did not otherwise sustain his burden of proof.*

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”          INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Demisse fails to show that the evidence compels a

contrary result.

            Nor can Demisse show that he was entitled to withholding

of removal under 8 U.S.C. § 1231(b)(3) (2000). “Because the burden

of proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding



     *
      Demisse raises no claim on appeal regarding the Convention
against Torture; he also does not challenge the immigration judge’s
credibility finding.   Therefore, he has abandoned these claims.
See United States v. Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir.
2004); Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999).

                                   - 2 -
of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).

          We deny the petition for review.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                                 - 3 -